UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2209


BEN POURBABAI,

                    Plaintiff - Appellant,

             v.

BRIAN F. KENNEY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01192-LMB-TCB)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ben Pourbabai, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ben Pourbabai appeals the district court’s orders dismissing his civil action and

denying his motion for reconsideration.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district

court. Pourbabai v. Kenney, No. 1:19-cv-1192-LMB-TCB (E.D. Va. Sept. 26, 2019; Oct.

18, 2019). In light of this disposition, we deny Pourbabai’s motions for injunctive relief

pending appeal, to clarify, and to file an addendum or attachment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2